

115 HR 4770 IH: Protecting and Securing Florida's Coastline Act of 2018
U.S. House of Representatives
2018-01-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 4770IN THE HOUSE OF REPRESENTATIVESJanuary 11, 2018Mr. Francis Rooney of Florida introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo amend the Gulf of Mexico Energy Security Act of 2006 to permanently extend the moratorium on
			 leasing in certain areas of the Gulf of Mexico.
	
		1.Short title
 This Act may be cited as the Protecting and Securing Florida's Coastline Act of 2018.2.Permanent extension of moratorium on leasing in certain areas of the Gulf of MexicoSection 104(a) of the Gulf of Mexico Energy Security Act of 2006 (43 U.S.C. 1331 note) is amended by striking Effective during and all that follows through the Secretary and inserting The Secretary.